985 F.2d 571
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Sara R. BRICENO-MATUS;  Maria Rodriguez-Briceno;  Sylvia E.Ramirez-Briceno;  Marmeli Rodriguez-Briceno;Carlos Rodriguez-Briceno, Petitioners,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 91-70150.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 1, 1993.*Decided Feb. 4, 1993.

Petition to Review a Decision of the Immigration and Naturalization Service, I & NS Nos.  Asg-jde-nlc, Amm-ejw-yyc, Adv-jvl-mvm, Aqb-xaa-ais, Arl-hon-qnm.
BIA.
PETITION GRANTED.
Before BEEZER, BRUNETTI and DAVID R. THOMPSON, Circuit Judges.


1
MEMORANDUM**


2
Petitioners Sara Rafaela Briceno-Matus and her four minor children (Maria Rodriguez-Briceno, Sylvia Elena Ramirez-Briceno, Marmeli Rodriguez-Briceno, and Carlos Rodriguez-Briceno) seek review of the Board of Immigration Appeals' ("BIA") dismissal of their application for asylum.   The BIA took administrative notice of the change of government in Nicaragua and concluded that petitioners therefore had no well-founded fear of persecution from the Sandinistas.   We recently held that the BIA may not take administrative notice on this issue without giving petitioners adequate warning and an opportunity to be heard.   Castillo-Villagra v. I.N.S., 972 F.2d 1017, 1028-29 (9th Cir.1992).   We must reach the same result here.


3
We also reverse and remand the BIA's denial of petitioners' claim of past persecution.   The BIA's decision in this regard runs afoul of this circuit's prohibition of "boilerplate opinions."   Castillo v. I.N.S., 951 F.2d 1117 (9th Cir.1991).   In Castillo we held that the BIA's opinion "must state with sufficient particularity and clarity the reasons for denial of asylum."   Id. at 1121.   A review of the record in this case demonstrates that the BIA failed to abide by Castillo's mandate.


4
Petition for review GRANTED.   Orders of deportation VACATED.   Cause REVERSED and REMANDED for proceedings consistent with this disposition, Castillo-Villagra and Castillo.1



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Circuit Rule 36-3


1
 In light of this disposition, respondent's motion to remand is moot